UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                             FILED
                                                                                             SEP - 2 2009
                                                                                       Clerk, U.S. District and
Jeffrey M. Young-Bey,                           )                                        Bankruptcy Courts
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )        Civil Action No.
                                                )                                 O~     1669
 Wendell C. Robinson,                           )
                                                )
                 Defendant.                     )




                                    MEMORANDUM OPINION

        This matter is before the Court on review of plaintiffs pro se complaint and application

 to proceed in forma pauperis. The application will be granted and the complaint will be

 dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

 determination that the complaint, among other grounds, is frivolous, malicious or fails to state a

 claim upon which relief can be granted).

       Plaintiff is a prisoner in Cumberland, Maryland. In this diversity action, plaintiff sues a

District of Columbia attorney for acts taken as counsel for a defendant plaintiff had sued in the

Superior Court of the District of Columbia. Plaintiff alleges that defendant violated "his duty

owed to the plaintiff by willfully ... bearing false witness against the plaintiff ... defending

frivolous issues in bad faith ... unreasonably delaying litigation to prejudice the plaintiff. ..

failing to disclose material facts" and committing or omitting various other acts during the

litigation. CompI. at 4. Plaintiff seeks $7.5 million.

       Plaintiff s claims predicated on a duty of care that opposing counsel in his civil lawsuit

owed him is simply frivolous. Because the complaint stems from alleged statements made or
actions taken by defendant as counsel in the litigation, defendant is shielded from this lawsuit by

the judicial proceedings privilege. See Messina v. Krakower, 439 F.3d 755, 760 (D.C. Cir. 2006)

("An attorney at law is absolutely privileged to publish defamatory matter concerning another in

communications preliminary to a proposed judicial proceeding, or in the institution of, or during

the course and as a part of, a judicial proceeding in which he participates as counsel, if it has some

relation to the proceeding.") (quoting Restatement (Second) Of Torts § 586 (1977)

(Restatement)). The Court therefore finds that the complaint fails to state a claim upon which

relief can be granted. A separate Order of dismissal accompanies this Memorandum Opinion.




                  -t:I-
Date: August~, 2009




                                                 2